     Case 2:20-cv-01209-JCM-NJK Document 50
                                         51 Filed 01/22/21 Page 1 of 3
                                                                     2




 1   WOLF, RIFKIN, SHAPIRO,
     SCHULMAN & RABKIN, LLP
 2   Bradley S. Schrager (NSB 10217)
     Daniel Bravo (NSB 13078)
 3
     3556 E. Russell Road, 2nd Floor
 4   Las Vegas, Nevada 89120
     Telephone: (702) 341-5200
 5   Facsimile: (702) 341-5300
     Emails: bschrager@wrslawyers.com
 6           dbravo@wrslawyers.com
 7
     Liaison Counsel for the Proposed Class
 8

 9
                                 UNITED STATES DISTRICT COURT
10                                    DISTRICT OF NEVADA

11                                                     Case No. 2:20-cv-01209-JCM-NJK

12                                                     PLAINTIFF’S MOTION TO WITHDRAW
     In re PlayAGS, Inc. Securities Litigation,        WOLF, RIFKIN, SHAPIRO, SCHULMAN
13                                                     & RABKIN, LLP AS COUNSEL OF
                                                       RECORD
14
15   TO ALL CLERKS OF THIS COURT AND ALL PARTIES OF RECORD:
16           PLEASE TAKE NOTICE that, pursuant to Local rule IA 11-6(b), Plaintiff Oklahoma
17   Police Pension And Retirement System (“Plaintiff”), respectfully moves the Court to withdraw
18   the following attorneys who represented Plaintiff while at the law firm Wolf, Rifkin, Shapiro,
19   Schulman & Rabkin, LLP(“Wolf Rifkin”) as counsel of record for Plaintiff:
20            Bradley Schrager, Esq. – bschrager@wrslawyers.com
              Daniel Bravo , Esq. – dbravo@wrslawyers.com
21
22           Neither Wolf Rifkin nor the attorneys identified above are representing Plaintiff in this
23   action any longer, and they should be removed from all further notices. The law firms Kemp
24   Jones and Labaton Sucharow LLP continue to serve as counsel for Plaintiff in this action through
25   the other attorneys of record identified on the Court’s CM/ECF system service list. Accordingly,
26   the proposed withdrawal of Wolf Rifkin will not result in delay of any discovery, hearing or trial.
27   Notice of the proposed withdrawal of the attorneys identified above has already been provided to
28   Plaintiff, and is being provided to opposing counsel through this filing.
                                                                                                         1
     Case No. 2:20-cv-01209
     Case 2:20-cv-01209-JCM-NJK Document 50
                                         51 Filed 01/22/21 Page 2 of 3
                                                                     2




 1           For the reasons stated above, Plaintiff respectfully requests that the Court enter an order

 2   withdrawing Wolf Rifkin and counsel identified above as counsel of record for Plaintiff.

 3   Dated: January 22, 2021                               Respectfully submitted,
 4                                                         /s/ Bradley Schrager
 5                                                         WOLF, RIFKIN, SHAPIRO,
                                                           SCHULMAN & RABKIN, LLP
 6                                                         Bradley S. Schrager (NSB 10217)
                                                           Daniel Bravo (NSB 13078)
 7                                                         3556 E. Russell Road, 2nd Floor
                                                           Las Vegas, Nevada 89120
 8                                                         Telephone: (702) 341-5200
 9                                                         Facsimile: (702) 341-5300
                                                           bschrager@wrslawyers.com
10                                                         dbravo@wrslawyers.com

11                                                         Liaison Counsel for the Proposed Class
12

13      IT IS SO ORDERED.
        Dated: January 22, 2021
14      .
15      .
        ____________________________
16      Nancy J. Koppe
        United States Magistrate Judge
17

18

19

20

21
22

23

24

25

26
27

28
                                                                                                       2
     Case No. 2:20-cv-01209
